Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 14-27, 35-42 are pending.
Claim Objections
Claim 15 objected to because of the following informalities:  The claim depends on “claim 4” which appears to be a typo of “claim 14”.
Claim 25 recites “aborting the random access attempt” which appears to lack antecedent basis for “the random access attempt”.
Claim 26 recites “abort the random access attempt” which appears to lack antecedent basis for “the random access attempt”.
Claim 42 recites “the new random access attempt” which appears to lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 4, 14, 17, 26, 27, 35, 38, 40 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118).
For claim 1, Shrestha teaches: A method performed by a wireless device (see at least fig. 1-2, UE and eNB may comprise processor/memory for communications), the method comprising:
transmitting, in a first message to a network node, an indication that the wireless device has data for transmission as an early data transmission (see at least 0030-0031 and fig. 4, UE may send message 1 RACH containing early data EDT indication to eNB);
obtaining, in a field of a second message received from the network node, an indication of whether to perform a fallback to a radio resource control, RRC, connection setup or resume procedure (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest); and
based on the indication, determining to perform the fallback to the RRC connection setup or resume procedure and building a third message to transmit to the network node that does not include the data for transmission as the early data transmission (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest (third message) to eNB, not disclosed to include early data).
Shrestha does not explicitly teach: obtaining, in a downlink control information DCI, field of a second message….  Oh from an analogous art teaches (see at least 0221, RAR may be included in a DCI message).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Oh to the system of Shrestha, so RAR including the indication may be received in a DCI message, as suggested by Oh.  The motivation would have been to facilitate communications by efficiently carrying RAR data in DCI signaling (Oh 0221).
For claim 4, Shrestha, Oh teach claim 1, Shrestha further teaches: wherein in response to determining to perform the fallback to the RRC connection setup or resume procedure and the method further comprises transmitting at least one of a RRCConnectionRequest or an RRCConnectionResume (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest).
Claim 14 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
For claim 26, Shrestha, Oh teach claim 14, Shrestha further teaches: wherein the processing circuitry is configured to: determine a random access Msg3 failure, and wherein the determination to perform the fallback to the RRC connection setup or resume procedure or to abort the random access attempt is performed in response to determining the random access Msg3 failure (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data i.e. the granted msg3 is determined unusable (failed) for carrying early data, and instead fallback to send legacy RRCConnectionResumeRequest).
(see at least fig. 1-2, UE and eNB may comprise processor/memory for communications), the method comprising:
receiving, in a first message from a wireless device, an indication that the wireless device has data for transmission as an early data transmission (see at least 0030-0031 and fig. 4, UE may send message 1 RACH containing early data EDT indication to eNB); and
sending, in a field of a second message, an indication to a wireless device, the indication indicating whether to perform a fallback to a radio resource control, RRC, connection setup or resume procedure (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest).
Shrestha does not explicitly teach: sending, in a downlink control information DCI, field of a second message….  Oh from an analogous art teaches (see at least 0221, RAR may be included in a DCI message).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Oh to the system of Shrestha, so RAR including the indication may be received in a DCI message, as suggested by Oh.  The motivation would have been to facilitate communications by efficiently carrying RAR data in DCI signaling (Oh 0221).
Claim 35 recites an apparatus substantially similar to the method of claim 27 and is rejected under similar reasoning.
For claim 38, Shrestha, Oh teach claim 35, Shrestha further teaches: wherein the processing circuitry is configured to receive, from the wireless device, at least one of a RRCConnectionRequest or an RRCConnectionResume (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest).
 (see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest (third message) to eNB, not disclosed to include early data).

Claim 2, 3, 15, 16, 36, 37 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Kim et al. (US 2020/0037367).
For claim 2, Shrestha, Oh teach claim 1, but not explicitly: wherein the DCI field comprises a modulation and coding scheme, MCS, field.  Kim from an analogous art teaches (see at least 0056, DCI may comprise MCS).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 1, so the DCI comprises MCS, as suggested by Kim.  The motivation would have been to facilitate communication by including configuration parameters in downlink signaling (Kim 0056).
For claim 3, Shrestha, Oh teach claim 1, but not explicitly: wherein the DCI field comprises a new data indicator, NDI, field.  Kim from an analogous art teaches (see at least 0056, DCI may comprise NDI).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 1, so the DCI comprises NDI, as suggested by Kim.  The motivation would have been to facilitate communication by including configuration parameters in downlink signaling (Kim 0056).
Claim 15 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 36 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 37 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.

Claim 18, 39 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Zhang et al. (US 2020/0059390).
For claim 18, Shrestha, Oh teach claim 17, but not explicitly: wherein the processing circuitry is further configured to: receive an uplink grant comprising a reduced transport block size, TBS; and transmit the at least one of the RRCConnectionRequest or the RRCConnectionResume based on the reduced TBS.  Zhang from an analogous art teaches (see at least 0028, 0492, UL grant may comprise a smaller (reduced) TBS value; msg3 may be transmitted according to smaller TBS).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang to the system of claim 17, so a smaller TBS may be indicated in UL grant and used for msg3 e.g. RRCConnectionResume, as suggested by Zhang.  The motivation would have been to facilitate communication by adapting a suitable TBS for use in uplink transmissions (Zhang 0492).
Claim 39 recites an apparatus substantially similar to the apparatus of claim 18 and is rejected under similar reasoning.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Phuyal et al. (US 2018/0324854).
(see at least 0044 and fig. 4, UE may receive a response RAR indicating legacy grant, indicating UE is unable to send UL data and instead fallback to send legacy RRCConnectionResumeRequest (third message) to eNB, not disclosed to include early data) but not explicitly: wherein the processing circuitry is further configured to: flush a Msg3 buffer containing data associated with the EDT.  Phuyal from an analogous art teaches (see at least 0105, msg3 buffer may be flushed in case a first transmission method fails and legacy fallback is required (0169, legacy UEs may not support EDT)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Phuyal to the system of claim 17, so the UE may flush its msg3 buffer when performing fallback to RRC messaging, as suggested by Phuyal.  The motivation would have been to enhance communication by efficiently clearing buffered data when fallback to a legacy procedure is determined (Phuyal 0105).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Choe et al. (US 2021/0058972).
For claim 20, Shrestha, Oh teach claim 17, but not explicitly: wherein when building the third message to transmit to the network node the processing circuitry is further configured to: rebuild a previously built Msg3 comprising the RRCConnectionRequest or the RRCConnectionResume before transmission.  Choe from an analogous art teaches (see at least 0120-0121, UE may restore everything including contexts when falling back to legacy RRC after EDT fails).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Choe to the system of claim 17, so the UE may restore (rebuild) RRC context e.g. RRCConnectionResume when falling back to RRC messaging, as suggested by Choe.  The motivation would have been to enhance communication by restoring necessary RRC connectivity for legacy fallback (Choe 0120-0121).

Claim 21, 22, 24, 41, 42 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Wang et al. (US 2009/0316593).
For claim 21, Shrestha, Oh teach claim 14, but not explicitly: wherein the processing circuitry is configured to determine to abort the random access attempt before a contention resolution timer expires.  Wang from an analogous art teaches (see at least 0012 and fig. 1c, UE may determine contention resolution failed if receiving a message with identity for another UE i.e. while timer is still running, and determine to backoff and reattempt RA (abort original attempt)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wang to the system of claim 14, so the UE may abort and retry RA before a contention resolution timer expires e.g. in case of receiving identity of another UE, as suggested by Wang.  The motivation would have been to enhance communication by determining RA failure and stopping/retrying accordingly (Wang 0012).
For claim 22, Shrestha, Oh, Wang teach claim 21, Wang further teaches: wherein the processing circuitry is configured to initiate a new random access attempt after aborting the random access attempt (see at least 0012 and fig. 1c, UE may determine contention resolution failed if receiving a message with identity for another UE i.e. while timer is still running, and determine to backoff and reattempt RA (abort original attempt)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wang to the system of claim 21, so the UE may abort and retry RA, as suggested by Wang.  The motivation would have been to enhance communication by determining RA failure and stopping/retrying accordingly (Wang 0012).
For claim 24, Shrestha, Oh, Wang teach claim 22, Wang further teaches: wherein the new random access attempt comprises an initiation of a new random access procedure (see at least 0012 and fig. 1c, UE may determine contention resolution failed if receiving a message with identity for another UE i.e. while timer is still running, and determine to backoff and reattempt RA (start new attempt)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wang to the system of claim 21, so the UE may abort and retry RA, as suggested by Wang.  The motivation would have been to enhance communication by determining RA failure and stopping/retrying accordingly (Wang 0012).
For claim 41, Shrestha, Oh teach claim 35, but not explicitly: wherein the processing circuitry is configured to receive, from the wireless device, a message initiating a new random access procedure.  Wang from an analogous art teaches (see at least 0012 and fig. 1c, UE may determine to backoff and reattempt RA (new attempt)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wang to the system of claim 35, so the UE may retry RA e.g. send new RA messaging to eNB, as suggested by Wang.  The motivation would have been to enhance communication by determining RA failure and stopping/retrying accordingly (Wang 0012).
For claim 42, Shrestha, Oh, Wang teach claim 41, Wang further teaches: wherein the new random access attempt comprises an initiation of a new random access procedure (see at least 0012 and fig. 1c, UE may determine to backoff and reattempt RA (new attempt)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Wang to the system of claim 41, so the UE may retry RA e.g. send new RA messaging to eNB, as suggested by Wang.  The motivation would have been to enhance communication by determining RA failure and stopping/retrying accordingly (Wang 0012).

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Wang et al. (US 2009/0316593) in view of Park et al. (US 2019/0215872).
wherein the processing circuitry is configured to select a non-EDT preamble for the new random access attempt.  Park from an analogous art teaches (see at least 0871-0872, a fallback from EDT to existing/legacy RA process may be performed; see at least claim 12, RA preamble for EDT may be identified based on preamble identifier, thus existing/legacy RA preamble may be other/non-EDT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park to the system of claim 22, so the UE may use other/non EDT preambles for a new legacy random access, as suggested by Park.  The motivation would have been to enhance communication by configuring appropriate preambles for EDT and non-EDT procedures (Park claim 12).

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (US 2019/0208411) in view of Oh (US 2016/0345118) in view of Park et al. (US 2019/0215872) in view of Fujishiro et al. (US 2020/0187245).
For claim 25, Shrestha, Oh, teach claim 14, but not explicitly: wherein the processing circuitry is configured to adjust a coverage enhancement level of the wireless device for performing the fallback to the RRC connection setup or resume procedure or for initiating a new random access attempt after aborting the random access attempt.  Park from an analogous art teaches (see at least 0871-0872, a fallback from EDT to existing/legacy RA process may be performed, thus RA may be aborted/retried), Fujishiro from an analogous art teaches (see at least 0542, different CE levels may be configured for legacy and EDT procedures).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park, Fujishiro to the system of claim 14, so the UE may fall back to a new RA attempt and use a different CE level e.g. for legacy, as suggested by Park, Fujishiro.  The motivation would have been to enhance communication by configuring appropriate CE level for EDT and non-EDT procedures (Fujishiro 0542).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johansson et al. (US 2019/0104564) discloses conditional RRC confirm messaging in wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467